Title: To Benjamin Franklin from Robert R. Livingston, 5 July 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear SirPhiladelphia 5th. July 1782.
I have the honor to transmit you a letter from the United States in Congress to his most Christian Majesty, together with a copy for your perusal, I also enclose a Resolution of Congress on the subject of Mr Lee’s demands, which you will see carried into effect—nothing of moment has occured, since I last wrote you, it is very long since we have heard from Europe— We wait for your dispatches with some degree of impatience— I hope they will be sufficiently particular to answer our expectations.
I have the honor to be Sir with great Respect & Esteem your most obedt. humble Servant
Robt. R Livingston

His Excellency Benjn. FranklinNo. 14. 3plicate
 
Notation: Mr Franklin No. 14. 3plicate
Endorsed: No 14. Mr Secry. Livingston July 5. 1782 Wm Lee’s Affair
